t c memo united_states tax_court gregory a power and amy s power petitioners v commissioner of internal revenue respondent docket no filed date william j sollmann for petitioners gary r shuler jr for respondent memorandum findings_of_fact and opinion ruwe judge in two separate notices of deficiency respondent determined deficiencies additions to tax and accuracy-related_penalties as follows gregory a power addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure gregory a power and amy s power addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions the issues remaining for decision are whether mr power incurred net operating losses nol in the taxable years which would be available as carryover nol deductions against income for the taxable years whether mr power received distributions from his wholly owned subchapter_s_corporation in excess of his stock basis in the corporation for the taxable years and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the taxable years and at trial on date the parties filed a stipulation of settled issues in which petitioners concede various adjustments that respondent made in the notices of deficiency including that mr power is liable for the addition_to_tax under sec_6651 for the taxable_year and petitioners are liable for the additions to tax under sec_6651 for the taxable_year sec_2010 and sec_2011 unless otherwise indicated all section references are to the internal_revenue_code code in effect for all relevant years and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioners resided in ohio at the time their petition was filed mr power is a commercial real_estate broker and mrs power is a former school teacher mr power graduated from high school in and thereafter enrolled in a general business degree program at miami university in the fall of in the summer of mr power enrolled in the business studies program at the university of cincinnati but he left college after the spring semester of without completing a degree the state of ohio and the commonwealth of kentucky issued mr power real_estate broker licenses on date and date respectively mr power has maintained both licenses since the respective dates of issuance power realty advisors in mr power started his own real_estate brokerage firm power realty advisors inc power realty on date power realty filed articles of incorporation with the ohio secretary of state and it elected to be treated as a subchapter_s_corporation on date mr power is the sole shareholder of power realty on date power realty leased an office suite on montgomery road in cincinnati ohio in power realty had two employees and used paychex as its third-party payroll provider debbie berger a secretary who is not a certified_public_accountant c p a kept and maintained the books_and_records for power realty in power realty let ms berger go and downsized to a smaller office suite on hosbrook road in cincinnati ohio for the taxable years mr power maintained itemized profit and loss and transactions by account documents for power realty mr power has no formal training in tax or accounting mr power has been a licensed real_estate broker for years before starting power realty in mr power worked for frederick schmidt and chelsea moore respectively which are real_estate firms in cincinnati ohio power realty’s forms 1120s power realty filed forms 1120s u s income_tax return for an s- corporation for the taxable years which were prepared by either attorney c christopher muth or c p a andrew j bucher when mr muth prepared returns mr power would typically provide him with one or two sheets of paper with handwritten income and expense categories and corresponding amounts mr power would provide underlying documentation to mr muth o ccasionally but not very frequently the record does not establish whether mr power followed a similar protocol for tax returns that mr bucher prepared the following table is a summary of pertinent items reported on power realty’s forms 1120s for the taxable years date ordinary_income_property filed year income or loss items distributions --- dollar_figure -0- -0- --- big_number -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- -0- mr muth prepared power realty’s forms 1120s for the taxable years and and amended forms 1120s for the taxable years mr bucher prepared power realty’s forms 1120s for the taxable years and amended form_1120s for the taxable_year big_number -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- -0- big_number -0- dollar_figure big_number dollar_figure big_number on its form_1120s for the taxable_year ie the first taxable_year in issue power realty reported on its nol worksheet nol carryovers as follows year nol dollar_figure big_number big_number big_number total big_number power realty compensated mr power through distributions rather than wages or salary however power realty did not report any distributions to mr power on its forms 1120s for the taxable years mr power used funds from power realty to pay personal living_expenses of petitioners for each of the taxable years furthermore during the taxable years power realty claimed deductions on its forms 1120s for certain personal living_expenses of mr power in mr power purchased a three-bedroom three-bathroom ranch on north clippenger drive in cincinnati ohio clippenger residence for dollar_figure on date mr power wired dollar_figure from two certificates of deposit cds at u s bank to national city bank for the purchase of real_property at tudor hill estates in indian hill ohio indian hill property mr power requested that the balance of the cds dollar_figure be transferred to power realty’s bank account petitioners purchased the indian hill property using the money wired from u s bank and dollar_figure from power realty in petitioners moved out of the clippenger residence petitioners rented the clippenger residence for and the first seven months of before selling it in petitioners’ tax returns mr power filed form sec_1040 u s individual_income_tax_return for the taxable years claiming single status petitioners were married on date and mr power claimed married_filing_separately status on his form sec_1040 for the taxable years petitioners jointly filed their and form sec_1040 either mr muth or mr bucher prepared mr power’s tax returns for the taxable years and petitioners’ tax returns for the taxable years after the incorporation of power realty in mr muth advised mr mr muth prepared mr power’s form sec_1040 for the taxable years and mr power’s form sec_1040x amended u s individual continued power that all income and expenses from power realty had to be reported on forms 1120s and that the resulting net_income or loss would flow through to mr power’s individual tax_return despite this advice and for reasons unclear from the record mr power split the income and expenses of power realty between schedules c profit or loss from business attached to form sec_1040 and forms 1120s the following table is a summary of the adjusted_gross_income and schedule c income loss on mr power’s form sec_1040 for the taxable years date adjusted schedule c filed year gross_income income loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number continued income_tax return for the taxable_year sec_2001 and and petitioners’ form sec_1040 for the taxable years mr bucher prepared mr power’s form sec_1040 for the taxable years and mr power’s form 1040x for the taxable_year it is unclear from the record who prepared mr power’s form_1040 for the taxable_year big_number big_number big_number big_number big_number big_number big_number the parties have stipulated the above-referenced dates and amounts however there appear to be inconsistencies between certain stipulated amounts and the amounts reported on the corresponding tax returns we have corrected these discrepancies to comport with the underlying exhibits on date respondent received from mr power a form 1040x for the taxable_year which was signed by mr muth as the tax_return_preparer respondent received from power realty an amended form_1120s for the taxable_year on date and amended forms 1120s for the taxable years and on date because respondent received the amended forms 1120s during the examination process he did not process them on the amended forms 1120s for the taxable years mr power removed the previously claimed deductions for personal expenses respondent received from mr power form sec_1040x for the taxable years and on june and date respectively on the amended returns for and mr power removed all items previously reported on schedules c however because respondent received the and amended mr bucher signed the amended_return as the tax_return_preparer and mr muth signed the amended_return returns during the examination of mr power’s and petitioners’ returns respondent did not process either form 1040x on date respondent issued petitioners two separate notices of deficiency the first was issued to mr power individually for the taxable_year and the second was issued to petitioners jointly for the taxable_year sec_2010 and sec_2011 petitioners timely filed a petition disputing respondent’s determinations in the notices of deficiency opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are in error see rule a 290_us_111 the taxpayer is required to maintain records sufficient to enable the commissioner to determine his or her correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof with respect to relevant factual issues may shift to the commissioner specifically sec_7491 provides if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue section a further provides that the burden_of_proof shifts to the commissioner only when the taxpayer has complied with the requirements under this title to substantiate any item and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 petitioners did not retain records to comply with the code’s substantiation requirements or provide credible_evidence therefore we hold that sec_7491 does not apply to shift the burden_of_proof to respondent net_operating_loss the first issue for decision is whether mr power incurred nols in the taxable years that gave rise to a dollar_figure nol_carryover which was subsequently available to offset his gross_income beginning in the taxable_year in the notice_of_deficiency issued to mr power individually respondent disallowed in its entirety mr power’s claimed dollar_figure nol_carryover deduction to the taxable_year sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the deduction equals the aggregate of the nol carrybacks and carryovers to the taxable_year sec_172 sec_172 defines an nol as the excess of deductions over gross_income computed with certain modifications specified in sec_172 absent an election under sec_172 an nol for any taxable_year must first be carried back years and then carried over years sec_172 sec_172 provides election to waive carryback --any taxpayer entitled to a carryback period under paragraph may elect to relinquish the entire carryback period with respect to a net_operating_loss for any taxable_year such election shall be made in such manner as may be prescribed by the secretary and shall be made by the due_date including extensions of time for filing the taxpayer’s return for the taxable_year of the net_operating_loss for which the election is to be in effect such election once made for any taxable_year shall be irrevocable for such taxable_year although it is inconsequential to our decision the record does not indicate that mr power made such an election in sec_172 was amended to generally require a 2-year carryback and a 20-year carryover for nols incurred in taxable years beginning after date see taxpayer_relief_act_of_1997 pub_l_no sec_1082 sec_111 stat pincite before this amendment sec_172 generally required a 3-year carryback and a 15-year carryover nols and the carryback and carryover thereof are determined pursuant to the law applicable to the year in which the losses occurred without regard to other years to which losses are carried continued petitioners bear the burden of establishing both the existence of nols and the amounts of the losses that may be carried over to the taxable years see rule a 115_tc_605 an nol deduction is a matter of legislative grace it is not a right 349_us_232 petitioners’ argument as we understand it is that mr power and power realty incurred nols totaling dollar_figure in the taxable years which were available to offset mr power’s income beginning with the taxable_year petitioners acknowledge the absence of sufficient records to substantiate their claimed nol_carryover to the taxable years however petitioners contend that they have reconstructed a reasonable loss carryover scenario in a situation where the actual books_and_records are not available to fully substantiate the claimed net operating losses petitioners must prove not only that mr power incurred nols in but also that the nols were not absorbed during the period beginning with the earliest carryback_year and ending with the last year before the continued back or forward sec_1_172-1 and income_tax regs because petitioners argue that the nol carryovers at issue were generated from we will apply sec_172 as amended in first taxable_year in issue to meet this burden petitioners must introduce convincing evidence that mr power incurred nols in the taxable years and also prove mr power’s taxable_income for the period beginning with and ending with see eg leitgen v commissioner tcmemo_1981_525 aff’d without published opinion 691_f2d_504 8th cir petitioners introduced as evidence copies of form sec_1040 for the taxable years and copies of form sec_1040x for the taxable_year sec_2001 and copies of power realty’s forms 1120s for the taxable years and copies of power realty’s amended forms 1120s for the taxable years from these tax returns petitioners argue that the court can apply the cohan_rule to estimate the nol carryovers to the taxable years under the cohan_rule if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir however to apply the cohan_rule the court must have some information to estimate the proper deduction see 85_tc_731 petitioners have provided no testimony or other evidence sufficient to enable us to make a reasonable estimate of the purported nols petitioners did not introduce books records bills or receipts to establish the income and expenses of power realty for or any other taxable_year to substantiate the claimed nols petitioners rely exclusively on copies of tax returns and it is well settled that tax returns alone do not establish that a taxpayer suffered a loss see lehman v commissioner tcmemo_2010_74 tax ct memo lexi sec_76 at the record before us does not establish that mr power incurred nols for or any other taxable years preceding the taxable_year furthermore copies of tax returns are insufficient by themselves to prove that the purported nols were not completely absorbed before the taxable years in issue see id tax ct memo lexi sec_76 at citing stutsman v commissioner t c memo see also hoopengarner v commissioner tcmemo_2003_343 tax ct memo lexis at without additional evidence eg books records bills and receipts this is not a case in which the application of the cohan_rule would be appropriate accordingly we sustain respondent’s disallowance of mr power’s claimed nol_carryover deductions because petitioners failed to prove facts showing that they are entitled to those deductions mr power’s stock basis in power realty the second issue for decision is whether mr power received distributions from power realty in excess of his adjusted stock basis in the s_corporation in the notices of deficiency respondent determined inter alia that power realty made distributions to mr power of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent also determined that mr power had a zero stock basis in power realty as of date petitioners contend that there was no distribution from power realty in excess of mr power’s adjusted stock basis in the s_corporation specifically petitioners contend that mr power had a basis in power realty of dollar_figure in and that no as a result of respondent’s adjustments in the notice_of_deficiency for the taxable_year a dollar_figure nol was generated and carried over into the taxable_year respondent computed mr power’s stock basis in power realty as of date as follows ordinary_income of dollar_figure plus ordinary dividends of dollar_figure equals a stock basis of dollar_figure before distributions minus distributions of dollar_figure equals stock basis of dollar_figure before non- deductible expenses and depletion minus nondeductible expenses of dollar_figure equals stock basis of dollar_figure before allowable losses and deductions minus sec_179 deduction of dollar_figure and charitable_contribution_deduction of dollar_figure equals a stock basis of zero distributions in excess of that basis were made to mr power from power realty for any of the taxable years sec_1366 provides that an s_corporation shareholder determines his or her tax_liability by taking into account his or her pro_rata share of the s corporation’s income losses deductions or credits for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year the shareholder may not take into account however s_corporation losses and deductions for any taxable_year in excess of the shareholder’s adjusted_basis in the s corporation’s stock and debt sec_1366 generally sec_1368 provides that distributions from an s_corporation with no accumulated_earnings_and_profits are not included in the gross_income of the shareholder to the extent that they do not exceed the adjusted_basis of the shareholder’s stock and any excess of adjusted_basis is treated as gain from the sale_or_exchange of property sec_1367 provides that basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by inter alia distributions not includable in the shareholder’s income pursuant to sec_1368 a shareholder may increase his or her basis in an s_corporation if he or she makes an economic outlay to or for the benefit of the s_corporation 944_f2d_747 10th cir 875_f2d_420 4th cir aff’g 90_tc_206 an economic outlay for this purpose is an actual contribution of cash or property by the shareholder to the s_corporation or a transaction that leaves the s_corporation indebted to the shareholder sec_1366 a taxpayer must establish that he has acquired basis in the referenced stock and to the extent that he does that his basis was not reduced to zero because of losses claimed in years predating the subject year arnold v commissioner tcmemo_2003_259 tax ct memo lexis at hogan v commissioner tcmemo_1999_365 tax ct memo lexi sec_420 at a taxpayer who fails to prove that he or she has any basis in an s_corporation is considered to have a zero basis in that corporation thomson v commissioner tcmemo_1983_279 aff’d without published opinion 731_f2d_889 11th cir thus petitioners bear the burden of proving that mr power had sufficient basis in power realty mr power did not maintain a basis schedule for his power realty stock to establish mr power’s basis in his power realty stock petitioners offered power realty’s forms 1120s for the taxable years and a reconstructed stock basis chart attached as an appendix to their posttrial brief to begin with the forms 1120s do not include sufficient information for us to establish mr power’s basis in power realty see 94_tc_863 aff’d 954_f2d_653 11th cir it is also unclear how petitioners calculated mr power’s stock basis in power realty using forms 1120s given that power realty’s income and expenses were improperly divided between mr power’s schedules c and power realty’s forms 1120s further petitioners stipulate that mr power was compensated by power realty through distributions not wages or salary and that petitioners used power realty’s checking account to pay substantial personal expenses during the taxable years on the basis of the record before us petitioners have not established that mr power had basis in power realty stock or that he did not receive distributions from power realty as respondent determined in the notices of deficiency accordingly we conclude that mr power’s adjusted stock basis in power realty was zero and that he received distributions from power realty as respondent determined in the notices of deficiency miscellaneous issues in the notices of deficiency respondent made various adjustments to income and expenses affecting mr power’s and petitioners’ taxable_income for the taxable years at trial on date the parties filed with the court a stipulation of settled issues in which petitioners agreed to most of respondent’s adjustments in the notices of deficiency however certain issues remained unresolved after the filing of the stipulation of settled issues including adjustments to deductions claimed on schedules a itemized_deductions for the taxable years and adjustments to personal exemptions for the taxable years and petitioners provided no evidence or argument concerning these remaining issues consequently petitioners are deemed to have conceded these issues pursuant to rule b to the extent that these adjustments are dependent upon our decisions above--and thus are computational-- they are to be resolved in the parties’ rule_155_computations accuracy-related_penalties in separate notices of deficiency respondent determined that mr power for the taxable_year and petitioners for the taxable_year sec_2010 and sec_2011 are liable for accuracy-related_penalties pursuant to sec_6662 and b and for negligence or substantial understatements of income_tax respondent bears the burden of production with respect to these penalties see sec_7491 to meet in the notice_of_deficiency respondent indicates that petitioners’ taxable_income on their filed return is and adjusts this number upward by big_number resulting in a revised taxable_income of big_number it appears that the taxable_income reported on petitioners’ filed form_1040 for the taxable_year is -dollar_figure and thus the dollar_figure upward adjustment should be made from this amount however petitioners made no argument concerning this apparent discrepancy to the extent that this is in fact an error it should be resolved by the parties in their rule_155_computations this burden respondent must produce evidence establishing that it is appropriate to impose the penalties once respondent has done so the burden_of_proof is on petitioners to show that the penalties do not apply see higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 see also 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs mr power individually and petitioners jointly exhibited a lack of due care in failing to accurately report income and properly substantiate expenses for the taxable years the record establishes that petitioners used funds from power realty for personal expenses and did not retain records pertinent to the taxable years furthermore mr power did not supply his tax_return_preparer mr muth with adequate information or underlying documentation to prepare personal or corporate tax returns and inexplicably ignored mr muth’s advice to report all activity of power realty on forms 1120s respondent has met his burden of production with respect to the sec_6662 penalties for negligence the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioners argue that they relied in good_faith on tax_return_preparers to prepare accurate income_tax returns however the record indicates that petitioners provided mr muth with insufficient information to prepare their personal and corporate tax returns and ignored certain of mr muth’s advice accordingly we hold that mr power for and petitioners for and are liable for the sec_6662 penalties for negligence in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
